William Waterman and twenty others, voters of Williams-town, petitioned against- the right of Amasa Shattuck, the member returned from that town, to a seat in the house, on the ground, that the balloting, at which he was elected, had been commenced and concluded after sunset on the day of election, and after the selectmen of the town had given notice, that the poll would be open on the next day for the reception of votes for a representati ve.
With the papers in the case is filed, what purports to be a certificate of the selectmen and clerk of the town, dated February 9th, in support of the allegations contained in the petition.
The petition was presented and referred to the committee on elections, on the 13th of February.1 On the 29th of that month, the committee reported, that they had notified the petitioners of the time appointed for the hearing of the case, and that although that time had passed, no evidence on the subject, had. been offered. The committee thereupon recommended, that leave to withdraw should be granted to the petitioners; and this report was agreed to2 on the same day.

 66 J. H. 248.


 Same, 365.